DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/20 has been entered.
 
Notice to Applicant
The following is a Non-Final Office action.  In response to Examiner’s Final Rejection of 4/16/20, Applicant, on 9/16/20, amended claims. Claims 1-3, 6-8, 10-15, 18, and 20 are pending in this application and have been rejected below.

Response to Amendment
Applicant’s amendments are acknowledged.
The previous 112a and 112b rejections are withdrawn in light of the limitations regarding access and “do not have access” have been removed.
The 112b antecedent basis rejection for claim 20 is withdrawn in light of claim 1 no longer reciting “data file,” so there is no longer issue with claim 20 introducing “a data file.”
The 112d rejections for claims 19-20 are withdrawn in light of claim 19 being cancelled and claim 1 being amended such that claim 20 does further limit claim 1.
The 101 rejections are withdrawn when viewing the claim in combination under Step 2A, Prong 2 based on the claim reciting “a) sending and receiving electronic communications between employees in a workplace to create electronic communication server traffic, and storing the electronic communication server traffic in a computer memory”; “c) using traffic analysis software to: (1) analyze the electronic communication server traffic stored in the computer memory including quantifying the number of direct electronic communications between each unidirectional pair of unique identifiers to create unique communication values, and to store the unique communication values in the computer memory and (2) overlay the unique communication values onto the organizational chart and to store the overlayed information in the computer memory;” (d) using visualization software to provide a graphic visualization of the overlayed information stored in the computer memory.” This is viewed as a combination of additional elements that result in “applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment” (MPEP 2106.05(e)) and/or improvement to computing technology (MPEP 2106.05a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-8, 10-12, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wana (US 2012/0290565) in view of Hernandez (US 2014/0280553) and Buford (US 2014/0372909).  
Concerning independent claim 1, Wana discloses:
A computer-implemented method of assessing electronic communications between employees in a workplace to assess employee integration and/or harassment in the workplace (Wana See par 81 - for each category of data, activity data, distribution list data and organizational hierarchy data, a raw sub-score is calculated for a given member of the organization with whom the requesting member may have social contact. The raw sub-score, for example, for activity data may relate to traffic communication measurements of contact with organizational members, web sites, shared interests, shared documents and the like.), the method being performable by a computer having a computer memory (Wana par 74 - the invention is implemented using software, the software may be stored in a computer program product and loaded into computer system 300 using removable storage drive 314, hard drive 312 or communications interface 324. The control logic (software), when executed by the processor 304, causes the processor 304 to perform the functions of the invention as described herein), the method including the steps of: 
a) sending and receiving electronic communications between employees in a workplace to create electronic communication server traffic (Wana – see par 81 - At step 608, for each category of data, activity data, distribution list data and organizational hierarchy data, a raw sub-score is calculated for a given member of the organization with whom the requesting member may have social contact. The raw sub-score, for example, for activity data may relate to traffic communication measurements of contact with organizational members, web sites, shared interests, shared documents and the like.  ), and storing the employee information in the computer memory (Wana – See par 31 - As users 102 log into an organizational intranet 106, they perform various computer-based tasks while logged into the organization's intranet. Thus, there are constant streams of activities occurring such as navigating to URLs, opening and editing documents, writing, opening and reading email and/or instant messages, and the like. These may be considered active processes of the organization member. Such data, which may be referred to herein as activity data, may be collected from the respective computing devices 104, for example, from activity logs and/or from logs and services 108, 110, 112 via data collectors 114 and/or a configuration, status and date retrieval server 118. See par 32, 40 – log files for raw activity data; See par 41 – system 100 includes a data storage 116, which can be local (e.g., an on-site database such as one or more SQL servers) or cloud based (e.g., the SQL Azure.TM. storage platform available from Microsoft Corporation of Redmond, Wash.), which stores the data collected by servers 114 in a unified format), 
b) receiving or creating an organizational chart of the work place (Wana - See par 30 - In accordance with an embodiment of a method of automatically calculating a social graph at the request of an identified organization member by user name and password, the user name and password may be utilized by a data collector server 114 and a further server 118 to collect organizational hierarchy, distribution list and activity data as will be described further herein with reference to FIG. 6A. see par 77 – data retrieved for organization charts; a peer may have an adjacency of one level of separation as may a subordinate or an immediate supervisor; see par 93 - Referring to FIG. 6B, there is shown a typical partial output result 650 of a web application programming interface for outputting a social graph requested by an organization member as a result of the process of FIG. 6A. The output result corresponds to two depicted members of the organization chart of FIG. 6C are shown in the social graph of FIG. 7) and storing the employee information in the computer memory (Wana – See par 31 - As users 102 log into an organizational intranet 106, they perform various computer-based tasks while logged into the organization's intranet. Thus, there are constant streams of activities occurring such as navigating to URLs, opening and editing documents, writing, opening and reading email and/or instant messages, and the like. These may be considered active processes of the organization member. Such data, which may be referred to herein as activity data, may be collected from the respective computing devices 104, for example, from activity logs and/or from logs and services 108, 110, 112 via data collectors 114 and/or a configuration, status and date retrieval server 118. See par 32, 40 – log files for raw activity data; See par 41 – system 100 includes a data storage 116), wherein the organizational chart contains employee information comprising employee names (Wana – See par 30 - In accordance with an embodiment of a method of automatically calculating a social graph at the request of an identified organization member by user name and password, the user name and password may be utilized by a data collector server 114 and a further server 118 to collect organizational hierarchy, distribution list and activity data as will be described further herein with reference to FIG. 6A. See FIG. 6C, 7 – org charts have names (“John Smith, Manager”, Susie Wu), employee reporting structure (Wana – See par 82, FIG. 6C - Referring briefly to FIG. 6C, there is shown an exemplary partial organization chart 680 for an organization for requester, Tom Johnson. For example, a peer, Sue Smith is shown to the left and at the same hierarchical level as Tom Johnson. A subordinate, Jane Doe is shown below. A direct manager, Susie Jones is shown above. See par 94, FIG. 7 - For example, even though Ms. Jones may be the requestor's supervisor, she may grant permission that her nickname Susie be used. When the requester, for example, hovers over Susie Jones, a message 704b may appear providing some details about Susan. For example, the message 704b: "Susan Jones is in your management chain" may appear. I), unique identifiers of each employee (Wana – See par 56 - In step 214, the activity data, organizational hierarchy data and distribution list data and data that may be referred to as user identity data (user log-on, password, user profile data and the like) that may be collected by collection servers 114 are normalized and then stored in database 116. Another example may be normalization of identity, for, example. A logged-in user 102 may be correlated with authors of document, in turn, correlated with related e-mail communications, normalized down to a particular user (not duplicated in a graph) who may automatically appear in a social graph from such an identity normalization process.), and expected values for electronic communications between each unidirectional pair of the unique identifiers (Wana – par 32 - System 100 thus further includes one or more data collection servers 114 which perform the importing and processing of raw (user 102) activity data, organizational hierarchy data and distribution list data from various sources within system 100. In an embodiment, such sources of raw activity data include log files from one or more intranet web servers 108, one or more proxy servers 110, and one or more email servers 112; see par 77 - For example, a peer may have an adjacency of one level of separation as may a subordinate or an immediate supervisor. see par 81 - At step 608, for each category of data, activity data, distribution list data and organizational hierarchy data, a raw sub-score is calculated for a given member of the organization with whom the requesting member may have social contact. The raw sub-score, for example, for activity data may relate to traffic communication measurements of contact with organizational members, web sites, shared interests, shared documents and the like.  see par 83 - distribution list data may tie diverse organization members together with a more proximate level of adjacency. For example, project management team members and related project management teams may share a level of adjacency where the goal of both project management teams, for example, may be related, while at the same time they may have a more remote level of organization adjacency (engineering versus marketing) but still receive a high raw sub-score. see par 84 - Assumptions of a sub-score value are reevaluated and a weighting is executed);
c) using traffic using traffic analysis software (Wana – See par 67 – various software aspects described in terms of exemplary computer system using processors) to: (1) analyze the electronic communication server traffic stored in the computer memory including quantifying the number of direct electronic communications between each unidirectional pair of unique identifiers to create unique communication values, and to store the unique communication values in the computer memory (Wana – see par 31 - there are constant streams of activities occurring such as navigating to URLs, opening and editing documents, writing, opening and reading email and/or instant messages, and the like. These may be considered active processes of the organization member. Such data, which may be referred to herein as activity data, may be collected from the respective computing devices 104, for example, from activity logs and/or from logs and services 108, 110, 112 via data collectors 114 and/or a configuration, status and date retrieval server 118. See par 32 -  In an embodiment, such sources of raw activity data include log files from one or more intranet web servers 108, one or more proxy servers 110, and one or more email servers 112.; See par 76 -  Considerable communications activity data may be accessible for Tom Johnson's activity with organization members of the Tokyo, Japan office. The requester's (Tom Johnson's) activity data for Tokyo, Japan may be utilized as further described below in automatically calculating a social graph in real time based on activity data for Tom's current whereabouts and respective adjacencies of the requesting member to organization members. Once the identified activity data is retrieved from the database 116, control is then passed to step 606.); 
Wana discloses outputting the score that is displayed on a social graph (See par 91-92) as well as looking at how the “stored” or previous score (i.e. project was occurring) to current situation where project is now terminated. See Wana par 83, 87 “If the project is completed, the sub-score may be reduced during a weighting process based on the length of time the project has been ongoing compared with a normal project duration or when the project is determined to have terminated.” Wana discloses monitoring the data in data retrieval servers (See par 42). However, though highly suggested, Wana does not explicitly disclose:	
“(2) overlay the unique communication values onto the organizational chart and to store the overlayed information in the computer memory”.
Buford discloses the limitations:
and (2) overlay the unique communication values onto the organizational chart and to store the overlayed information in the computer memory (Buford 2014/0372909 See par 32 - The processor 620 can include any general purpose processor and a hardware module or software module, such as module 1 662, module 2 664, and module 3 666 stored in storage device 660, configured to control the processor 620 as well as a special-purpose processor where software instructions are incorporated into the actual processor design; see par 36, FIG. 6 – hardware executing software with output device and communication interface; See par 25, FIG. 3 - illustrates a first example graphical representation 300 of a graph of relationships between conference participants. In this example, the conferencing server 102 examined prior context and communication information to organize the participants into various groups. The conferencing server 102 can identify that Holly 206, Cat 208, and Lister 204 are in the same organization such as a company, and places them in an organizational box 302. The conferencing server 102 can further arrange the participants within the organizational box 302 to reflect rank, position, title, or other aspects within the organization; See par 8 - One example system can process prior communication history (email, instant messages, phone calls, collaboration sessions, web conferences, etc.) to compute a graph of relationships between members of a communication roster, and assigns a strength of relationship based on automatically determined or user-specified criteria such as joint authoring of documents, or frequency of communication exchanges.).
Wana in combination with Buford discloses:
(d) using visualization software to provide a graphic visualization of the overlayed information stored in the computer memory, wherein the graphic visualization of the overlayed information (Buford 2014/0372909 See par 26 – FIG. 4 illustrates a second example graphical representation 400 of a graph of relationships between conference participants Lister 204, Holly 206, Cat 208, Rimmer 210, and Kryten 212. This graphical representation 400 depicts each of the participants as a box, icon, image, text, or some other visual element representing a node in a graph. Then the system can depict the relationships as a network graph with lines connecting nodes in the graph representing the relationship strength, for example.) is representative of employee integration and/or harassment in the workplace (Applicant’s specification indicates an example of integration is measuring of unique unidirectional electronic communications – Wana discloses scoring “integration” based on broadest reasonable interpretation in light of the specification  See par 81 - At step 608, for each category of data, activity data, distribution list data and organizational hierarchy data, a raw sub-score is calculated for a given member of the organization with whom the requesting member may have social contact. The raw sub-score, for example, for activity data may relate to traffic communication measurements of contact with organizational members, web sites, shared interests, shared documents and the like; See par 91-92 – outputting score displayed on a social graph (where the score is from the storage)).
For purposes of applying prior art to the alternative of “harassment,” Hernandez discloses both “to assess employee integration and/or harassment in the workplace”:
 Hernandez also discloses scoring “integration” based on broadest reasonable interpretation in light of the specification See also, in light of Hernandez applied above, Hernandez – claim 14, par 48 - displaying an indication corresponding to at least one of the plurality of other users which correspond to the highest rate of change of relationship strength Hernandez also discloses scoring harassment –see par 59 - Communications including aggressive tone, sexual language, drug-related language, or other explicit language are considered alarming. Communications including alarming topics can lead to a corresponding warning notification generated for example by the overseeing user application 28. While communications including alarming topics can increase relationship strength, such communications can effect relationship quality in a negative manner. See par 64, FIG. 8 – indication of relationship quality can be red – unfriendly, unhealthy ; spanning towards green/healthy based on “amount” of fill of barometer; Content of communication corresponding to topics such as sex, drugs, and aggression can for example trigger a determination of an unhealthy relationship corresponding to red fill 132. see par 70 - Aggression can further be determined based on historically rapid fluctuation of relationship quality) 
Wana discloses outputting the score that is displayed on a social graph (See par 91-92) as well as looking at how the “stored” or previous score (i.e. project was occurring) to current situation where project is now terminated. See Wana par 83, 87 “If the project is completed, the sub-score may be reduced during a weighting process based on the length of time the project has been ongoing compared with a normal project duration or when the project is determined to have terminated.” However, though highly suggested, Wana does not explicitly disclose:
“e) using social networking software to analyze the unique communication values, including comparing the unique communication values to the organizational chart, to create a score that is representative of employee integration and/or harassment in the workplace; thereby assessing electronic communications between employees in the workplace to assess employee integration and/or harassment in the workplace.
Hernandez, in combination with Wana, discloses the limitations:
using social networking software to analyze the unique communication values, including comparing the unique communication values to the organizational chart (Hernandez – See par 56 - The monitoring manager 20 determines changes in relationship strength between users occurring over time. see par 57 - Referring to FIG. 7, a graph 150 including an example plot 152 of communication frequency versus time between a monitored user and another user or group of users is shown. At time equal to 0 when monitoring is commenced, regular interaction (e.g. every other day) occurred between a monitored user and one or more other particular users. The rate at which communication frequency drops from regular interaction to no interaction, or vice versa, can also be used in determining the relationship quality, for example a rapid increase or decrease in interaction can suggest a change in health of the relationship or can suggest an event or relationship change that contributes to the change in interaction; claim 14, par 48 - displaying an indication corresponding to at least one of the plurality of other users which correspond to the highest rate of change of relationship strength) to create a score that is representative of employee integration and/or harassment in the workplace; (Wana – See par 42, FIG. 1 -  In an embodiment, system 100 includes one or more configuration, status and data retrieval servers 118 that are used to control and monitor collection of activity data as well as allowing the data to be consumed for the provisioning of social graph calculation and other high-value services; See par 91-92 – outputting score displayed on a social graph (where the score is from the storage); See also, in light of Hernandez applied above, Hernandez – claim 14, par 48 - displaying an indication corresponding to at least one of the plurality of other users which correspond to the highest rate of change of relationship strength), thereby assessing electronic communications between employees in the workplace to assess employee integration and/or harassment in the workplace.” (Applicant’s specification indicates an example of integration is measuring of unique unidirectional electronic communications – Wana discloses scoring “integration” based on broadest reasonable interpretation in light of the specification - See par 81 - At step 608, for each category of data, activity data, distribution list data and organizational hierarchy data, a raw sub-score is calculated for a given member of the organization with whom the requesting member may have social contact. The raw sub-score, for example, for activity data may relate to traffic communication measurements of contact with organizational members, web sites, shared interests, shared documents and the like; See par 91-92 – outputting score displayed on a social graph (where the score is from the storage); Hernandez also discloses scoring “integration” based on broadest reasonable interpretation in light of the specification See also, in light of Hernandez applied above, Hernandez – claim 14, par 48 - displaying an indication corresponding to at least one of the plurality of other users which correspond to the highest rate of change of relationship strength Hernandez also discloses scoring harassment –see par 59 - Communications including aggressive tone, sexual language, drug-related language, or other explicit language are considered alarming. Communications including alarming topics can lead to a corresponding warning notification generated for example by the overseeing user application 28. While communications including alarming topics can increase relationship strength, such communications can effect relationship quality in a negative manner. See par 64, FIG. 8 – indication of relationship quality can be red – unfriendly, unhealthy ; spanning towards green/healthy based on “amount” of fill of barometer; Content of communication corresponding to topics such as sex, drugs, and aggression can for example trigger a determination of an unhealthy relationship corresponding to red fill 132. see par 70 - Aggression can further be determined based on historically rapid fluctuation of relationship quality.)
Both Wana and Hernandez are directed to determining relationships or social graphs based on emails/communications (See Wana par 31, 42, 82; Hernandez par 40, 74) and thus are analogous art to the claimed invention. Wana discloses outputting the score that is displayed on a social graph (See par 91-92) as well as looking at how the “stored” or previous score (i.e. project was occurring) to current situation where project is now terminated. See Wana par 83, 87 “If the project is completed, the sub-score may be reduced during a weighting process based on the length of time the project has been ongoing compared with a normal project duration or when the project is determined to have terminated.” Hernandez improves upon Wana by explicitly disclosing comparing current/actual communications to expected/past communications to determine changes in the communications between two users. One of ordinary skill in the art would be motivated to further include comparing how the communications are occurring between users to efficiently improve upon the scoring of relationships between users on a social graph as disclosed in Wana (par 91-92; 83, 87). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of 
Wana, Hernandez, and Buford are directed to determining relationships or social graphs based on emails/communications (See Wana par 31, 42, 82; Hernandez par 40, 74; Buford par 8, 10) and thus are analogous art to the claimed invention. Wana discloses outputting the score that is displayed on a social graph (See par 91-92) as well as looking at how the “stored” or previous score (i.e. project was occurring) to current situation where project is now terminated. See Wana par 83, 87 “If the project is completed, the sub-score may be reduced during a weighting process based on the length of time the project has been ongoing compared with a normal project duration or when the project is determined to have terminated.” Wana discloses monitoring the data in data retrieval servers (See par 42). Buford improves upon Wana and Hernandez (graph showing users and healthy or aggression between users – par 59) by explicitly disclosing assigning strength of relationship between users based on “frequency of communication exchanges” (par 8) and displaying organizational relationships with roles and relationship strengths (See FIGS. 3-4). One of ordinary skill in the art would be motivated to further include taking the analysis of the relationship data and displaying it 

	Concerning claim 2, Wana discloses:
The method of claim 1, wherein during step c) the quantity of actual direct electronic communications are divided or multiplied by an integer selected to enhance a visual representation (Wana – See par 84 - According to step 610, a process to gauge, for example, or to weight the currency of activity data, the number of shared distribution lists, the number of members of distribution lists, the duration of a distribution list, the adjacency level of organizational and distribution list data and the like is disclosed. Assumptions of a sub-score value are reevaluated and a weighting is executed.; See par 87 - If the project is completed, the sub-score may be reduced during a weighting process based on the length of time the project has been ongoing compared with a normal project duration or when the project is determined to have terminated.). 

Concerning claim 3, Wana discloses:
The method of claim 1, wherein during step c) the expected values are divided or multiplied by an integer selected to enhance a visual representation in step (d) (Wana - see par 84 - Assumptions of a sub-score value are reevaluated and a weighting is executed; See par 87 - If the project is completed, the sub-score may be reduced during a weighting process based on the length of time the project has been ongoing compared with a normal project duration or when the project is determined to have terminated; In light of Hernandez applied for the comparison of expected and actual, in case Applicant has a different interpretation, Hernandez also discloses: Hernandez See par 41 - If the topic of communication does not correspond to an organized activity, a first weighting is applied to the detected communication (step 506). If the topic of communication does correspond to an organized activity, a second weighting is applied to the detected communication (step 508). In a step 510, a relationship strength between the first and second user is determined based communication frequency and based on the respective weightings, for example a prior-determined relationship strength is increased. The second weighting is for example less than the first weighting based on the assumption that the communication between the first and second users may be forced based on their joint participation in a particular activity, so their interaction does not necessarily imply a stronger relationship.). 
It would be obvious to combine Wana and Hernandez for the same reasons as stated above with regards to claim 1.

Concerning claim 6, Wana discloses:
The method of claim 1 wherein the score is a quantitative measure of integration and/or harassment of each employee in a workplace (Wana – See par 81 - At step 608, for each category of data, activity data, distribution list data and organizational hierarchy data, a raw sub-score is calculated for a given member of the organization with whom the requesting member may have social contact. The raw sub-score, for example, for activity data may relate to traffic communication measurements of contact with organizational members, web sites, shared interests, shared documents and the like; Hernandez also discloses scoring harassment –see par 59 - Communications including aggressive tone, sexual language, drug-related language, or other explicit language are considered alarming. Communications including alarming topics can lead to a corresponding warning notification generated for example by the overseeing user application 28. While communications including alarming topics can increase relationship strength, such communications can effect relationship quality in a negative manner. See par 64, FIG. 8 – indication of relationship quality can be red – unfriendly, unhealthy ; spanning towards green/healthy based on “amount” of fill of barometer; Content of communication corresponding to topics such as sex, drugs, and aggression can for example trigger a determination of an unhealthy relationship corresponding to red fill 132. see par 70 - Aggression can further be determined based on historically rapid fluctuation of relationship quality). 
It would be obvious to combine Wana and Hernandez for the same reasons as stated above with regards to claim 1.

Concerning claim 7, Wana discloses:
The method of claim 1, wherein the method further comprises filtering electronic communication to exclude some pairs of unique identifiers and/or some electronic communications (Wana – see par 38 - . Data filtering services which allows only desired information to be stored in activity, organizational and distribution list database 116 in an effort to reduce required storage space; see par 47 - Exclusion (Inclusion) rules which define groups of users 102 or data sources from which collection should not be performed (or collection performed in the case of inclusion rules for other groups of users 102 or data sources). For example, private data for users 102 from the organization's legal department, C-level executives and the like can be excluded from collection for a social graph to protect privileged/sensitive information but these organization members may be displayed as members of a social graph;
Buford also discloses – See par 29 - In the case of a communications history, for example, a participant can explicitly exclude particular date ranges, communication topics, message threads, recipients or senders, and so forth, to preserve security, privacy, and confidentiality of certain relationships or conversations.). 
It would be obvious to combine Wana and Hernandez and Buford for the same reasons as stated above with regards to claim 1. In addition, Wana discloses utilizing databases for storing activities from organizational or “department” databases (see par 33-38). Wana also discloses collecting “metadata” (See par 61). Buford improves upon Wana and Hernandez by explicitly disclosing that metadata – including having “communication topics, message threads, recipients, or senders” is used as a way to exclude or filter the data. One of ordinary skill in the art would be motivated to further include having additional ways to filter certain communications to efficiently improve upon the “filtering” and metadata as disclosed in Wana (par 33).


The method of claim 1, wherein the method further comprises receiving and storing… characterizing the electronic communication server traffic in the computer memory (Wana – See par 33-38, FIG. 1 -  hosting activity data collection rules to treive data from a specific source (e.g. email server, organiziational or department database, and filtering services for allowing only desired information to be “stored” in activity, organizational, and distribution list database 116). 
Wana also discloses collecting “metadata” (See par 61). However, Wana and Hernandez do not explicitly disclose the limitations.
Buford discloses the limitations:
The method of claim 1, wherein the method further comprises receiving and storing “metadata” characterizing the electronic communication server traffic in the computer memory (Applicant’s specification states in par 32 as published “Metadata is information that accompanies or is embedded with the body of a message. Metadata may also be referred to as header information. Metadata includes mandatory routing information for a message including the sender, recipient(s), date and subject. Metadata can also include optional information such as CC and BCC, as well as sending time stamps and receiving time stamps added by all computer or software programs that transfer a message from one computer to another
Buford –  see par 29 - In the case of a communications history, for example, a participant can explicitly exclude particular date ranges, communication topics, message threads, recipients or senders, and so forth, to preserve security, privacy, and confidentiality of certain relationships or conversations). 


Concerning claim 10, Wana discloses:
The method of claim 1, wherein said employee information is received in step b) from an employee information data file (Wana – See par 14, 40 - In an embodiment, a set of configurable data collectors which are operating on a variety of existing data sources within an intranet, such as web content management log files, document management log files, web server log files, proxy server log files, directory service information, human resource departmental databases, organizational distribution lists, committee assignments, organizational position descriptions, email servers, and the like, are combined with a local or cloud based-storage, and configuration, status and retrieval services to transform, aggregate and anonymize collected information as needed for the provisioning of a social graph service, and as required by all applicable privacy laws or business policies. See par 32 - In an embodiment, such sources of raw activity data include log files from one or more intranet web servers 108, one or more proxy servers 110, and one or more email servers 112. A source of organizational data and organization position description data may be a human resources department database). 

Concerning claim 11, Wana discloses:
The method of claim 1, wherein said employee information is received in step (b) by manual entry by a user using a user interface (Wana – par 97 – the computer architecture shown in FIG. 3 may be configured as a desktop, a laptop, a server, a tablet computer, a PDA, a mobile computer, an intelligent communications device or the like. Any of these devices may be under personal control of an organization member and be operated for social graph calculation, for example, for data entry of distribution list and organizational hierarchy data as well as other data relevant to the automatic calculation of a social graph).

Concerning claim 12, Wana discloses:
The method of claim 1 further including creating a tree data structure representation of an organization chart (Wana – see FIG. 6C, 7). 

Concerning claim 14, Wana discloses normalizing data to present activity subject (See par 33-37). Hernandez discloses analyzing topics of communication to determine relationship strength (See par 47). However, Wana and Hernandez do not explicitly disclose:
, further including the step of conducting social network analysis via header-information of said electronic communication.”
Charnock discloses the limitations (Applicant’s specification states in par 32 as published “Metadata is information that accompanies or is embedded with the body of a message. Metadata may also be referred to as header information. Metadata includes mandatory routing information for a message including the sender, recipient(s), date and subject. Metadata can also include optional information such as CC and BCC, as well as sending time stamps and receiving time stamps added by all computer or software programs that transfer a message from one computer to another
Buford –  see par 29 - In the case of a communications history, for example, a participant can explicitly exclude particular date ranges, communication topics, message threads, recipients or senders, and so forth, to preserve security, privacy, and confidentiality of certain relationships or conversations).
It would be obvious to combine Wana and Hernandez and Buford for the same reasons as stated above with regards to claim 1 and claim 8.

	Concerning claim 15, Wana discloses:
The method of claim 1, further including the step of outputting unique communication values and the score to a user wherein the user is a psychologist or counselor. (Wana – See par 93 -  Referring to FIG. 6B, there is shown a typical partial output result 650 of a web application programming interface for outputting a social graph requested by an organization member as a result of the process of FIG. 6A; the title of the person being “psychologist or counselor” is not a patentable distinction of the method). 

Concerning claim 18, Wana discloses the scores represent activity data related to traffic measurements with organizational members and/or shared interests (See par 81) and that the scores relate to a level of adjacency within the organization (See par 82) where various values are calculated for different workers and subordinates (See par 86). Wana does not explicitly disclose the limitations.
Hernandez discloses:
The method of claim 1, wherein the score is used to assess workplace health (Hernandez – See par 57 - for example a rapid increase or decrease in interaction can suggest a change in health of the relationship or can suggest an event or relationship change that contributes to the change in interaction.). 
It would be obvious to combine Wana and Hernandez for the same reasons as stated above with regards to claim 1. Hernandez improves upon what the score of relationship represents by describing that the score can also represent health of relationships between people.
Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wana (US 2012/0290565) in view of Hernandez (US 2014/0280553), as applied to claims 1-7, 9-10, 12, 15, and 17-20 above, and further in view of VanLangen (US 2008/0040135).  
Concerning claim 13, Wana discloses:
the steps of analyzing, transforming and exporting… data to the computer memory (Wana – See par 14 -In an embodiment, a set of configurable data collectors which are operating on a variety of existing data sources within an intranet, such as directory service information, human resource departmental databases, organizational distribution lists, committee assignments, organizational position descriptions, email servers, and the like, are combined with a local or cloud based-storage, and configuration, status and retrieval services to transform, aggregate and anonymize collected information as needed for the provisioning of a social graph service, and as required by all applicable privacy laws or business policies. see par 86 -  During the process of automatic social graph calculation 600, an organization member, one or two levels removed in the organization, may receive a weighted sub-score in the organizational hierarchy sub-score category equal to or less than that of a peer. A weighting process may then be applied from analysis of retrieved data. An initially calculated sub-score may decrease, for example, to 0.8 from 1.0 for a next level of removal or lower dependent, for example, on retrieved data analysis).
Wana discloses utilizing databases (see par 41). Wana and Hernandez do not explicitly disclose the limitations.
VanLangen discloses the limitations:
The method of claim 1 further including the steps of analyzing, transforming and exporting “relational” data to the computer memory (VanLangen 2008/0040135 – See par 27 - It makes use of a database management computer program, such as the one commercially provided by Oracle Corporation, a set of forms to enter the data, and a set of reports to extract the data. See claim 3 – extract desired attributes in desired format from database; See par 75 - The use of a database management computer program such as the Oracle corporation allows organizational relationships to be easily established. A relational database works on the concept of individual objects as tables related together by primary and foreign keys and sometimes other tables forming the relationship between base objects. This mirrors the real world objects we are representing here. Groups and employees are the objects. The hierarchy of the organization and the roles of managers within the organization are the relationships. Each group references another group as its parent (group is a table, parent is a relationship). Each employee belongs to a group (employee is a table, belongs to group is a relationship). One employee in that group is the group's manager (an attribute saying "I am manager" in the employee table).
Wana, Hernandez, Buford, and VanLangen are directed to determining relationships or social graphs based on emails/communications (See Wana par 31, 42, 82; Hernandez par 40, 74; Buford par 8, 10; VanLangen par 28, 75) and thus are analogous art to the claimed invention. Wana discloses utilizing databases (see par 41). VanLangen improves upon Wana and Hernandez by explicitly disclosing utilizing relational databases. One of ordinary skill in the art would be motivated to further include explicit relational databases for establishing organizational relationships to efficiently improve upon the scoring of relationships between users on a social graph as disclosed in Wana (par 91-92; 83, 87) where databases are used (see par 41). 
.

Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wana (US 2012/0290565) in view of Hernandez (US 2014/0280553) and Buford (US 2014/0372909, as applied to claims 1-3, 6-8, 10-12, 14-15, and 18 above, and further in view of Maivizhi, "A Survey of Tools for Community Detection and Mining in Social Networks," 2016, Proceedings of the International Conference on Informatics and Analytics, pages 1-8.  
Concerning claim 20, Wana discloses scoring relationships based on communications between members (See par 81) and generating a social graph that is personalized onto a URL (See par 75) as well as having data files (See par 63). It is unclear if “data file” as recited include/excludes a URL. Hernandez discloses taking an example plot and making it into a graph in FIG. 7 (See par 57). Wana and Hernandez do not explicitly disclose that the scores are placed in a “data file” that is then accessed by employees.
Paragraph 103 as published states that “data structures representing traffic and the organization chart prepared are saved in file formats suitable for import into Graphviz.TM. and NetMiner.TM. for visualization and analysis,” Wana and Maivzhi disclose the limitations:
The method of claim 1, further comprising outputting unique communication values and the score to a data file and storing the data file in the computer memory (Maivizhi page 1, col. 2, 2nd paragraph - Social network analysis focuses on the analysis of patterns of relationships among people, organizations, positions and similar social entities; See page 2, col. 2, 2nd paragraph – comparing six social network analysis tools – Pajek, NetMiner, Gephi, igraph, CFinder and Visone; See page 5, Table 3 – comparison of File Formats – NetMiner – supports various formats including .csv.; some of the social network tools only support import/export from certain file types).
Wana, Hernandez, Buford, and Maivizhi are directed to determining relationships or social graphs based on emails/communications (See Wana par 31, 42, 82; Hernandez par 40, 74; Buford par 8, 10; Maivizhi page 5 – analyzing communication flow between people; Abstract – analyzing relationships between users on social networks) and thus are analogous art to the claimed invention. Wana discloses scoring relationships based on communications between members (See par 81) and generating a social graph that is personalized onto a URL (See par 75) as well as having data files (See par 63). It is unclear if “data file” as recited include/excludes a URL. Hernandez . 

Response to Arguments
Applicant's arguments filed 9/16/20 have been fully considered but they are not persuasive and/or are moot in view of the new rejections. 
With regards to 103, the arguments are moot in view of the new rejections and citations necessitated by the amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brezin (US 2002/0178161) – directed to calculating communication intensity based on number of communication events (cl. 34)
Huberman (US 2005/0096922) – directed to generating organizational hierarchies based on number of email messages between nodes (cl. 19)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.